Citation Nr: 1451977	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  11-34 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for tinnitus.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 December 1968. 

This appeal is before the Board of Veterans' Appeals (Board) from a January 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In October 2014, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript is included in the claims file.


FINDINGS OF FACT

1.  The claim for service connection for tinnitus was previously denied by the RO in a September 2005 rating decision; the Veteran appealed that decision, the claim was again denied in a statement of the case issued on April 25, 2007, and the Veteran did not thereafter perfect an appeal of the September 2005 decision.

2.  New evidence received since the April 25, 2007, statement of the case relates to an unestablished fact necessary to grant, and raises a reasonable possibility of substantiating, the Veteran's claim of service connection for tinnitus.

3.  The Veteran's current tinnitus was incurred in service.


CONCLUSIONS OF LAW

1.  The September rating decision denying service connection for tinnitus is final.  38 U.S.C.A. § 7015(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.103 (2014). 

2.  Evidence submitted to reopen the claim of entitlement to service connection for tinnitus is new and material.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2014). 

3.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

VA regulations provide that "[n]othing in [38 U.S.C. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C. § 5108]."  38 U.S.C.A. § 5103A(f).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996). 

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The RO previously denied service connection for tinnitus in a September 2005 rating decision.  The Veteran appealed this decision in a November 2005 notice of disagreement.  In a statement of the case (SOC), mailed to the Veteran on April 25, 2007, the RO again denied service connection for tinnitus.  The Veteran did not file a substantive appeal of the RO's determination, and no new evidence pertinent to his claim was received by VA prior to the expiration of the appeal period.  Also, VA has not received any relevant official service department records that existed and had not been associated with the claims file at the time of the SOC issued on April 28, 2009.  Therefore, the September 2005 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103; see also 38 C.F.R. § 3.156(b), (c).

The basis of the prior final denial was the RO's finding that the Veteran's tinnitus was not incurred in or aggravated by military service or related to military noise exposure.  Evidence obtained since the April 2007 SOC includes a statement from the Veteran's private physician, Dr. J.C., expressing the opinion that the Veteran's exposure to noise in the military could have contributed to his tinnitus, and that his post-service work as a service technician repairing household appliances would not have caused tinnitus.  Also, during his October 2014 Board hearing, the Veteran provided sworn testimony that his tinnitus began in service and had continued to the present.  Without addressing the merits of this evidence, the Board finds that it addresses the issue of whether his tinnitus is related to service.  See Justus v. Principi, 3 Vet. App. 510, 512-513 (1992); Shade v. Shinseki, 24 Vet. App. 110 (2010).  Thus, this evidence is both "new," as it has not previously been considered by VA, and "material," as it raises the reasonable possibility of substantiating the Veteran's claim. 

The Board thus finds that new and material evidence has been submitted to reopen the claim of entitlement to service connection for tinnitus.

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

In the case of any veteran who engaged in combat with the enemy in active service during a period of war, campaign, or expedition, sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

As reflected in his November 2010 claim, the Veteran contends that his tinnitus began during his service in Vietnam as a heavy equipment mechanic.  In a November 2005 statement, the Veteran reported that, at the time tinnitus began in service, he did not know that it was a medical condition and thought that it would eventually clear up.  During his October 2014 Board hearing, the Veteran testified that during his service in Vietnam he was constantly exposed to noise from construction equipment, generators, aircraft, and explosions, and the general noises of war.  He further testified that he developed tinnitus during his second tour of Vietnam, that the problem persisted after service, and that it had worsened over the years.  He testified that he was not exposed to loud noise in any of his post-service jobs.  

The Veteran's service connection claim must be granted.  

Service personnel records corroborate the Veteran's reports of being a motorized vehicle mechanic in service, and reflect that he served in combat.  The Board finds the onset of noise-induced tinnitus is consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of tinnitus in service.  It therefore finds his reports regarding the onset of his tinnitus in service to be credible.  Furthermore, the Board finds the Veteran's reports of continuous tinnitus since his period of service, and that he did not believe that it was a medical condition and that it would go away, to be entirely plausible, and that there is no significant evidence contradicting these contentions.  

The Veteran also submitted a statement from his private physician, Dr. J.R., indicating that the Veteran's exposure to noise in the military could have contributed to his tinnitus, and that his post-service work as a service technician repairing household appliances would not have caused tinnitus.  

The Board finds the Veteran's credible report of tinnitus beginning in service and continuing to the present, in combination with the statement of Dr. J.R., to be of enough probative weight to place the evidence for and against the Veteran's service connection claim in relative equipoise.  

The Board notes that, on VA audiological examination in February 2005, the examiner noted that the Veteran "could not specifically tell [her] when [] tinnitus started, and was not able to relate it to any specific event incurred in the military."  The examiner therefore concluded that, "[g]iven the information in the [claims file] and [the Veteran's] vague history it [was her] opinion that his complaints of [] tinnitus [were] not at least as likely as not related to his military experience."

However, even during his October 2014 Board hearing, the Veteran admitted that he did not remember any specific onset date of his tinnitus, just that it began during his second tour in Vietnam.  The Board finds the Veteran's assertion in this regard to be, at the very least, plausible, and given his presumed credibility in reporting such symptoms during his service in combat, the Board finds his assertions regarding the onset of his tinnitus to be credible.  

Therefore, resolving reasonable doubt in the Veteran's favor, the Board finds that his current tinnitus was incurred in service.  Accordingly, service connection for tinnitus must be granted.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

As the Board is granting in full the benefit sought, any error committed with respect to either the duty to notify or assist was harmless and will not be further discussed.


ORDER

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for tinnitus is reopened.

Service connection for tinnitus is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


